DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-34 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim (s) 26, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Huang et al (20200274585).

As to claim 26 Zhang discloses a transmission method, comprising: adjusting, based on an indication from a base station(Zhang ¶0150- base station device may configure or preset a parameter),  , a transmission power of a phase tracking reference signal (PT-RS); and transmitting the PT-RS at the adjusted transmission power (Zhang; ¶0145-¶0147- terminal device obtains a preset adjustment parameter …of a PTRS. . determines transmit power of the PTRS,… terminal device sends the PTRS to a base station device by using the transmit power of the PTRS; ¶0155). 
Zhang however is silent where the transmission power is in a non-coherent or partial coherent transmission. However, in an analogous art Huang remedies this deficiency: Huang ¶0261- 2nd sentence- total transmit power is 1, and ⅓ of the power may be allocated to each of the three layers. That is, ⅓ of the power may be allocated to each row vector in the precoding matrix. Because coherent transmission may be performed on a signal stream of each layer through two antenna ports,..)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Huang for the purpose of improving transmission flexibility of a terminal (Huang ¶0009- last sentence).

As to claim 28 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, wherein the adjusting includes adjusting the transmission power of the PT-RS based on a power ratio between the PT- RS and a data signal (Zhang ¶0017- 1st sentence- to determine a relative power ratio of a phase tracking reference signal (PTRS) to a data channel; Zhang ¶0020 -¶0023).

As to claim 30 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, wherein the adjusting includes adjusting the transmission power of the PT-RS while maintaining a power ratio between the PT-RS and a data signal (Zhang ¶0121- transmit end device first obtains the relative power ratio of the PTRS to the data channel…. determines the transmit power of the PTRS based on the transmit power of the data channel ¶0145-¶0147- terminal device obtains a preset adjustment parameter …of a PTRS). 

As to claim 31 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, comprising determining, based on the indication, whether or not the transmission power of the PT-RS is adjusted(Zhang ¶0056- 2nd sentence- configuration information 190A can include downlink control information (DCI) or radio resource control (RRC) information that can be used for PT-RS port indication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17- 22, 25, 27, 29, and 34 are rejected under 35 U.S.C. 103 as being patentable over Zhang  in view  Huang and further in view of Zhang et al (US 20190140729) hereinafter Zhang’729.

As to claim 17 the combined teachings of Zhang and Huang disclose transmission apparatus, which, in operation, adjusts, based on an indication from a base station (Zhang ¶0150- base station device may configure or preset a parameter), a transmission power of a phase tracking reference signal (PT-RS); and a transmitter, which, in operation, transmits the PT-RS at the adjusted transmission power (Zhang; ¶0145-¶0147- terminal device obtains a preset adjustment parameter …of a PTRS. . determines transmit power of the PTRS,… terminal device sends the PTRS to a base station device by using the transmit power of the PTRS; ¶0155). Zhang however is silent where the apparatus comprises circuitry for the operation. However, in an analogous art Zhang’729 remedies this deficiency: (Zhang’729 ¶0129- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with Zhang’729  for the purpose of  a transmission apparatus performing specified operations (Zhang’729- 3rd sentence). 

As to claim 18 the combined teachings of Zhang, Huang  and Zhang’729 disclose the transmission apparatus wherein the circuitry, in operation, adjusts the transmission power of the PT-RS to be less than or equal to a maximum transmission power of an antenna port from which the PT-RS is transmitted- in other words a power Boosting techniques to avoid exceeding maximum transmission power (Zhang’729 ¶0100- 101 Downlink PT-RS Power Boosting- the boosting power may exceed the maximum transmission power for one power amplifier (PA); Zhang¶0100 and ¶0104- Downlink PT-RS Power Boosting; ¶0107 and Zhang ¶0108)

As to claim 19 the combined teachings of Zhang, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, wherein the circuitry, in operation, adjusts the transmission power of the PT-RS based on a power ratio between the PT- RS and a data signal (Zhang ¶0017- 1st sentence- to determine a relative power ratio of a phase tracking reference signal (PTRS) to a data channel; Zhang ¶0020 -¶0023).

As to claim 20 the combined teachings of Zhang, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, wherein the circuitry, in operation, based on the indication, adjusts the transmission power of an antenna port from which the PT-RS is transmitted and does not adjust a transmission power of another antenna port (Zhang’729 Fig.7a and 7b ¶0099- last sentence-uplink PT-RS power boosting is provided only for A_UL of 00- scenarios where only one port is adjusted).

As to claim 21 the combined teachings of Zhang, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, wherein the circuitry, in operation, adjusts the transmission power of the PT-RS while maintaining a power ratio between the PT-RS and a data signal (Zhang ¶0121- transmit end device first obtains the relative power ratio of the PTRS to the data channel…. determines the transmit power of the PTRS based on the transmit power of the data channel;¶0145-¶0147- terminal device obtains a preset adjustment parameter …of a PTRS )

As to claim 22 the combined teachings of Zhang, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, wherein the circuitry, in operation, determines, based on the indication, whether or not the transmission power of the PT- RS is adjusted (Zhang ¶0056- 2nd sentence- configuration information 190A can include downlink control information (DCI) or radio resource control (RRC) information that can be used for PT-RS port indication).

As to claim 25 the combined teachings of Zhang, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, wherein the circuitry, in operation, determines, based on a modulation coding scheme (Zhang’729 ¶0095- 3rd sentence- the PT-RS density can be determined based 
on the modulation and coding scheme (MCS)), whether or not to adjust the transmission power per resource element (RE) of the PT-RS to be larger than a transmission power per RE of a data signal (Zhang’729- , Fig.14, ¶0121-8th sentence- At operation 1406, a PT-RS power boosting factor is determined based on the transmission coding scheme and the PUSCH-to-PT-RS EPRE ratio (e.g., based on Table 1300 or 1350)

As to claim 27 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, however silent wherein the adjusting includes adjusting the transmission Zhang’729 ¶0100- 101 Downlink PT-RS Power Boosting- the boosting power may exceed the maximum transmission power for one power amplifier (PA); Zhang’729 ¶0100 and ¶0104- Downlink PT-RS Power Boosting; Zhang’729-¶0107 and Zhang’729 ¶0108) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Zhang and Huang with Zhang’729 for the purpose of deterring a maximum transmission power by PT-RS power boosting (Zhang’729 ¶0101- 1st sentence).

As to claim 29 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, however silent wherein the adjusting includes, based on the indication, adjusting the transmission power of an antenna port from which the PT-RS is transmitted and not adjusting a transmission power of another antenna port. However, in an analogous art Zhang’729 remedies this deficiency: (Zhang’729 Fig.7a and 7b ¶0099- last sentence-uplink PT-RS power boosting is provided only for A_UL of 00- scenarios where only one port is adjusted). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Zhang and Huang with Zhang’729 for a UE to receive configuration information to communicate PT-RS information to the base station (Zhang’729- last sentence).

As to claim 34 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, however silent determining, based on a modulation coding scheme, however silent whether or not to adjust the transmission power per resource element (RE) of the PT-RS to be larger than a transmission power per RE of a data signal. However, in an analogous art Zhang’729 Zhang’729-¶0095- 3rd sentence- the PT-RS density can be determined based on the modulation and coding scheme (MCS) , Fig.14, ¶0121-8th sentence- At operation 1406, a PT-RS power boosting factor is determined based on the transmission coding scheme and the PUSCH-to-PT-RS EPRE ratio (e.g., based on Table 1300 or 1350). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Zhang and Huang with Zhang’729 for the purpose of determining a  PT-RS power boosting factor (Zhang’729- 8th sentence).

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being patentable over Zhang in view of Zhang’729 and further in view of Panchal et al (US 20170118727).

As to claim 23 the combined teachings of Zhan, Huang and Zhang’729 discloses the transmission apparatus according to claim 17, however silent wherein the circuitry, in operation, adjusts the transmission power in a case where a Power Headroom Report (PHR), which is calculated using a maximum transmission power of the transmitter and a transmission power of a data signal, is less than a threshold value. However, in an analogous art Panchal remedies this deficiency:  (Panchal ¶0001- enables a user equipment (UE) to adjust an uplink transmission power based on receiving transmit power control (TPC); ¶0042- 2nd sentence- base station 220 may determine that the first antenna of UE 210 is transmitting at a maximum transmission power value based on receiving a PHR and/or based on transmitting a threshold . Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teaching of Zhang Huang and Zhang’729 with that of Panchal for the purpose of determining a maximum transmission power based on receiving PHR (Panchal ¶0042- 2nd sentence).

As to claim 24 the combined teachings of Zhang, Huang and Zhang’729 Zhang discloses the transmission apparatus according to claim 17, however silent wherein the circuitry, in operation, adjusts the transmission power in a case where a Power Headroom Report (PHR), which is calculated using a maximum transmission power of an antenna port from which the PT- RS is transmitted and a transmission power of a data signal, is less than a threshold value. However, in an analogous art Panchal remedies this deficiency:(Panchal ¶0042- 2nd sentence; ¶0049- 2nd sentence-base station 220 may subtract the received signal power value from the target signal power value to determine whether a difference between the target signal power value and the received signal power value satisfies the switching threshold value- in other words transmission power can be less that the switching threshold value). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teaching of Zhang, Huang and Zhang’729 with that of Panchal for the purpose of adjusting the transmission power with respect to a threshold (Panchal ¶0049-2nd sentence).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being patentable over Zhang in view of Huang and further in view of Panchal. 
 
As to claim 32 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, however silent wherein the adjusting includes adjusting the transmission power in a case where a Power Headroom Report (PHR), which is calculated using a maximum transmission power of the transmitter and a transmission power of a data signal, is less than a threshold value. However, in an analogous art Panchal remedies this deficiency:  (Panchal ¶0001- enables a user equipment (UE) to adjust an uplink transmission power based on receiving transmit power control (TPC); ¶0042- 2nd sentence- base station 220 may determine that the first antenna of UE 210 is transmitting at a maximum transmission power value based on receiving a PHR and/or based on transmitting a threshold . Therefore, it would (Panchal ¶0042- 2nd sentence).

As to claim 33 the combined teachings of Zhang and Huang disclose the transmission method according to claim 26, however silent wherein the adjusting includes adjusting the transmission power in a case where a Power Headroom Report (PHR), which is calculated using a maximum transmission power of an antenna port from which the PT- RS is transmitted and a transmission power of a data signal, is less than a threshold value. However, in an analogous art Panchal remedies this deficiency: (Panchal ¶0042- 2nd sentence; ¶0049- 2nd sentence-base station 220 may subtract the received signal power value from the target signal power value to determine whether a difference between the target signal power value and the received signal power value satisfies the switching threshold value- in other words transmission power can be less that the switching threshold value). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teaching of Zhang and Huang with that of Panchal for the purpose of adjusting the transmission power with respect to a threshold (Panchal ¶0049-2nd sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                                /KEVIN C. HARPER/Primary Examiner, Art Unit 2462